Name: Council Regulation (EEC) No 4250/88 of 21 December 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: agricultural activity;  information technology and data processing;  agricultural policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31988R4250Council Regulation (EEC) No 4250/88 of 21 December 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 373 , 31/12/1988 P. 0055 - 0057 Finnish special edition: Chapter 3 Volume 28 P. 0050 Swedish special edition: Chapter 3 Volume 28 P. 0050 COUNCIL REGULATION (EEC) No 4250/88 of 21 December 1988 amending Regulation (EEC) No 822/87 on the common organization of the market in wine THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it appears necessary that Regulation (EEC) No 822/87 (4), as last amended by Regulation (EEC) No 2964/88 (5), should be amended with regard to its provisions on liqueur wines produced in the Community, in particular in order to adapt the definition of these wines in view of the traditional ways of preparing them; Whereas it is desirable, in addition, having regard to oenological practices, to provide for recognition of the traditional use of caramel alone for colouring the aforementioned wines, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 822/87 is hereby amended as follows: 1. in Article 67 (7), ´also called ´ ´vino dulce natural'',' is deleted; 2. the following is added to Article 70 (1): ´(c) for liqueur wines intended for direct human consumption: - they have an actual alcoholic strength by volume of not less than 15 % vol and not more than 22 % vol.'; 3. Annex I is amended as follows: (a) in point 4, ´also called ´ ´vino dulce natural'':' is deleted; (b) point 14 is replaced by the following: ´14. Liqueur wine: the product: A. obtained in the Community; B. having: - an actual alcoholic strength by volume of not less than 15 % vol and not more than 22 % vol, - an overall alcoholic strength by volume of not less than 17,5 % vol, except for certain quality liqueur wines produced in specified regions (quality liqueur wines psr) appearing on a list to be drawn up; C. obtained: (a) from: - grape must in fermentation, or - wine, or - a combination of the above products, or - in the case of certain quality liqueur wine psr to be determined, grape must or a mixture thereof with wine, all these products being required, in the case of liqueur wines and quality liqueur wines psr: - to be derived from vine varieties which shall be selected from among those referred to in Article 69, and - with the exception of certain quality liqueur wines psr appearing on a list to be drawn up, to have an initial natural alcoholic strength by volume of not less than 12 % vol; (b) and by addition: ii(i) individually or in combination: - of neutral alcohol of vine origin, including alcohol produced from the distillation of dried grapes, having an actual alcoholic strength by volume of not less than 96 % vol, - of wine or dried grape distillate, having an actual alcoholic strength by volume of not less than 52 % vol and not more than 86 % vol; i(ii) together with one or more of the following products where appropriate: - concentrated grape must, - a combination of one of the products referred to in (i) with a grape must referred to in the first and fourth indents in (a); (iii) for certain quality liqueur wines psr appearing on a list to be drawn up: - either of products listed in (i), individually or in combination, - or of one or more of the following products: - wine alcohol or dried grape alcohol with an actual alcoholic strength by volume of not less than 95 % vol and not more than 96 % vol, - spirits distilled from wine or from grape marc, with an actual alcoholic strength by volume of not less than 52 % vol and not more than 86 % vol, - spirits distilled from dried grapes, with an actual alcoholic strength by volume of not less than 52 % vol and of less than 94,5 % vol, - together with one or more of the following products, where appropriate: - partially fermented grape must obtained from raisined grapes, - concentrated grape must obtained by the action of direct heat, complying, with the exception of this operation, with the definition of concentrated grape must, - concentrated grape must, - a combination of one of the products listed in the second indent with a grape must referred to in the first and fourth indents in (a); 4. Annex VI is hereby amended as follows: (a) the title of paragraph 1 is replaced by the following: ´1. Oenological practices and processes which may be applied to fresh grapes, grape must, partially fermented grape must, partially fermented grape must obtained from raisined grapes, concentrated grape must and new wine still in fermentation:'; (b) the introductory words of paragraph 3 are replaced by the following: ´3. Oenological practices and processes which may be applied to partially fermented grape must intended for direct human consumption as such, wine suitable for producing table wine, table wine, sparkling wine, aerated sparkling wine, semi-sparkling wine, aerated semi-sparkling wine, liqueur wine and quality wines psr:'; (c) the following is added to the list in paragraph 3: ´(z)a addition of caramel to reinforce the colour of liqueur wines and quality liqueur wines psr.' Article 2 This Regulation shall enter into force on 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU EWG:L373UMBE19.96 FF: 0UEN; SETUP: 01; Hoehe: 766 mm; 119 Zeilen; 5635 Zeichen; Bediener: UTE0 Pr.: C; Kunde: 43417 L 373 England 19 (1) OJ No C 87, 2. 4. 1987, p. 15. (2) OJ No C 318, 30. 11. 1987, p. 55. (3) OJ No C 232, 31. 8. 1987, p. 14. (4) OJ No L 84, 27. 3. 1987, p. 1. (5) OJ No L 269, 29. 9. 1988, p. 5.